                                                                                      18-02572-TOM13
                                                                                                   1
                       UNITED STATES BANKRUPTCY COURT
                NORTHERN DISTRICT OF ALABAMA - SOUTHERN DIVISION

  In the Matter of:
   Richard A. Dickerson                      }     Case No: 18-02572-TOM13
   SSN: XXX-XX-0443                          }
      DEBTOR(S).                             }
                                             }
                                             }

                          ORDER CONDITIONALLY DENYING
This matter came before the Court on Thursday, May 30, 2019 10:00 AM, for a hearing on the
following:
     RE: Doc #51; Motion for Relief from Stay and Co-Debtor Stay filed by Amanda Beckett,
     Attorney for U.S. Bank Trust National Association
Proper notice of the hearing was given and appearances were made by the following:
     Bradford W. Caraway (Trustee)
     William Gregory Biddle, attorney for Richard A. Dickerson (Debtor)
     Michael Harrison, attorney for US Bank
     Richard Dickerson


It is therefore ORDERED, ADJUDGED and DECREED that:

   Based on arguments of counsel, pleadings, judicial notice of the Trustee's interim statement,
   and equity in the property, the Motion for Relief from Stay is Denied Conditioned upon the
   Debtor resuming regular monthly mortgage payments beginning with the June 1, 2019
   payment. The Movant has leave to file a claim for the arrearage balance including fees and
   costs. In the event of future default, the Movant may file a pleading to renew its motion and a
   hearing will be scheduled by subsequent notice.

Dated: 05/30/2019                                     /s/ TAMARA O. MITCHELL
                                                      TAMARA O. MITCHELL
                                                      United States Bankruptcy Judge




       Case 18-02572-TOM13        Doc 57     Filed 05/30/19 Entered 05/30/19 15:08:16      Desc Main
                                           Document      Page 1 of 1
